      Case 3:20-cv-00255-DPM Document 7 Filed 10/27/20 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION

DEURSLA LASHAY BARRON                                       PLAINTIFF

v.                     No: 3:20-cv-255-DPM

CHELSEA SPENCE, Officer,
Craighead County Detention Center;
ASHLEY HARRINGTON, Officer,
Craighead County Detention Center;
and JON BALLARD, Sergeant,
Craighead County Detention Center                       DEFENDANTS

                            JUDGMENT
     Barron’s complaint is dismissed without prejudice.



                                      ________________________
                                      D.P. Marshall Jr.
                                      United States District Judge

                                      27 October 2020
